12/07/2020


                                                                    FILED         Case Number: OP 20-0583

                                                                   DEC 0 7 2020
                                                                Bowen Greenwood
                                                              Clerk of Supreme Court
                                                                 State of Montana




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  OP 20-0583


Brandon James Killam

          v.
                                                   GRANT OF MOTION TO PROCEED
Jim Salmonsen, acting Warden Montana             WITHOUT PAYMENT OF FILING FEE
State Prison




   Motion to proceed without payment of the filing fee in this matter is
GRANTED.


      DATED: December 7, 2020




                                               B WEN BREENWOOD
                                               Clerk of the Supreme Court